         Case 1:20-cr-00188-JSR Document 135 Filed 02/05/21 Page 1 of 9
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      February 5, 2021

BY ECF

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Hamid Akhavan et al., S3 20 Cr. 188 (JSR)

Dear Judge Rakoff:

        The Government writes to respectfully request that, at trial, the Court admit into evidence
certain business records on the basis of written declarations of the relevant custodian of records,
pursuant to Federal Rules of Evidence 803(6) and 902(11).

        As the Court is aware, trial in this matter is scheduled to commence on March 2, 2021.
The Government and defense counsel have been in discussions regarding the admissibility of
certain business records, primarily bank and credit card company records, pursuant to a stipulation.
Defense counsel has advised the Government that they are unwilling to stipulate to the authenticity
of a document unless there is a witness on the stand to answer questions regarding the document.
Defense counsel has further indicated that it will not stipulate that certain spreadsheets containing
data provided by bank and credit card companies are business records because the spreadsheets
were generated in response to subpoenas issued in connection with this matter. As a result, the
Government has begun preparing testimony (and, in most cases, also arranging travel) for
approximately a dozen additional witnesses. These witnesses include business record custodians
from various financial institutions, including US Bank, Union Bank, NYU Federal Credit Union,
Luther Burbank Savings, JP Morgan Chase Bank, Cathay Bank, Capital One Bank, and Bank of
the West.

        A finding by the Court that certain business records may be introduced pursuant to written
certification under Rule 902(11) will obviate the need for significant inconvenience and
expenditure of time by these third parties. This is particularly true given the necessity of properly
complying with the Court’s COVID-19 protocols, and the Government’s understanding that the
majority of these witnesses would have to travel to New York State for the purposes of testifying
from states that are not contiguous with New York. These business record custodians—which the
Government would be calling only to authenticate business records and to satisfy the prerequisites
of Federal Rule of Evidence 803(6)—would be required to expose themselves to the risk of
contracting COVID-19 while in transit to New York, and then further required to quarantine, at
the Government’s expense, pursuant to the Southern District of New York’s Protocol for Domestic
            Case 1:20-cr-00188-JSR Document 135 Filed 02/05/21 Page 2 of 9




Travelers, for a minimum of five days after arrival in New York, dependent upon receiving a
negative COVID PCR diagnostic test on the fifth day.

        Moreover, a finding by the Court that business records may be introduced pursuant to
written certification would meaningfully streamline the Government’s presentation of evidence,
serving the ends of judicial economy and taking into consideration the time and attention of the
jury.1 Rule 902(11) exists for precisely this reason.

       I.       Applicable Law

        In Crawford v. Washington, 541 U.S. 36 (2004), the Supreme Court found that out-of-court
statements that are “testimonial” violate the Confrontation Clause of the Sixth Amendment and
are inadmissible unless the declarant is unavailable, and the defendant has had prior opportunity
to cross-examine the declarant regarding the statement. However, the Second Circuit has held that
business records properly admitted under Federal Rule of Evidence 803(6) “cannot be testimonial
because a business record is fundamentally inconsistent with what the Supreme Court has
suggested comprise the defining characteristics of testimonial evidence.” United States v. Feliz,
467 F.3d 227, 233-34 (2d Cir. 2006); see also Davis v, Washington, 547 U.S. 813, 822 (2006)
(statements are “testimonial” if their “primary purpose . . . is to establish or prove past events
potentially relevant to later criminal prosecution”).

        Under Rule 803(6), a record may be admitted as non-hearsay if it was made at or near the
time by someone with knowledge, or who had the information transmitted to them by someone
with knowledge; the record was kept in the course of a regularly conducted activity of a business
or organization; and making the record was a regular practice of that business activity. Fed. R.
Evid. 803(6). “The principal precondition to admission of documents as business records pursuant
to Fed. R. Evid. 803(6) is that the records have sufficient indicia of trustworthiness to be considered
reliable.” Potamkin Cadillac Corp. v. B.R.I. Coverage Corp., 38 F.3d 627, 632-33 (2d Cir. 1994)
(internal quotation marks omitted). The Second Circuit has taken a “generous view of the business
records exception, construing it to favor [] the admission of evidence . . . if it has any probative
value at all.” United States v. Strother, 49 F.3d 869, 874 (2d Cir. 1995) (internal citations omitted).

        Business records of regularly conducted activity that meet the necessary conditions to
qualify under the hearsay exception may be authenticated, among other methods, by a certification
that complies with Rule 902(11). Fed. R. Evid. 803(6)(D); see also United States v. Ayelotan, 917
F.3d 394, 402 (5th Cir. 2019) (“Records are self-authenticating if they include a custodian
certification that the records ‘meet[] the requirements of Rule 803(6)(A)-(C).’”). Specifically,
Rule 902(11) provides, in relevant part, that “[t]he original or a copy of a domestic record that
meets the requirements of Rule 803(6)(A)-(C), as shown by a certification of the custodian or
another qualified person . . .” is self-authenticating and requires no extrinsic evidence of


1
  The Government produced its initial exhibit and witness lists to defendants on November 3, 2020,
and produced an updated exhibit list and witness list today, February 5, 2021. Prior to producing
the updated exhibit list, and at the defendants’ request, the Government has undertaken significant
effort to de-duplicate and trim its exhibit list, where possible.



                                                  2
         Case 1:20-cr-00188-JSR Document 135 Filed 02/05/21 Page 3 of 9




authenticity to be admitted. Prior to trial, the proponent of the records must also give the adverse
party reasonable written notice of the intent to offer the records and make the records and
certifications available for inspection so that the adverse party has a fair opportunity to challenge
them. Id.

        Just as properly-admitted business records are not considered testimonial, so too a
certificate required under Rule 902(11) to authenticate such records is not considered testimonial.
In United States v. Qualls, 53 F. Supp. 2d 241, 245 (E.D.N.Y. 2008), aff’d summary order, 613
Fed. Appx. 25 (2d Cir. 2015), the court held that authentication of foreign business records
pursuant to Section 3505 did not violate the Confrontation Clause of the Sixth Amendment. In so
holding, the court reasoned that prohibiting the admission of records necessary to authenticate the
business records themselves would be contrary to the Supreme Court’s intention to support the
admission of business records as nontestimonial. Id. at 246. The court further observed that
judicial economy would be reduced with little gain to the truth seeking process if these business
records had to be authenticated by live witness testimony. Id.

        While the Second Circuit’s summary order affirming the decision in Qualls did not
explicitly reach the question of whether a certificate authenticating business records could itself
be considered testimonial, all other circuits that have addressed the question have held that it is
not. 2 See United States v. Yeley-Davis, 632 F.3d 673, 678 (10th Cir. 2011) (certificate of
authenticity presented under Rule 902(11) is not testimonial); United States v. Anekwu, 695 F.3d
967, 077 (9th Cir. 2012) (not plain error for district court to admit business records authenticated
by certificate where the purpose of the certificate was merely to authenticate the records and not
to establish or prove a fact at trial); United States v. Adefehinti, 510 F.3d 319, 327-38 (D.C. Cir.
2008) (authentication of hundreds of loan applications, sales contracts, promissory notes,
verifications of deposit and of employment by way of 902(11) certifications by numerous
custodians of record is permissible under Crawford); United States v. Ellis, 460 F.3d 920, 927 (7th
Cir. 2006) (written certification attesting to authenticity of business record is not testimonial
evidence). See also United States v. Al-Imam, 382 F. Supp. 3d 51, 59-60 (D.D.C. 2019) (“Every
court that has addressed this issue has concluded that admission of certifications pursuant to Rule
803(6)—including § 3505 and its analogs in Rule 902(11) and (12)—does not pose Confrontation
Clause problems” and gathering cases); United States v. Varone, No. 08 Cr. 184, 2008 WL
11352621, at *1 (N.D. Ohio Dec. 4, 2008) (“The certificates of authenticity, in this case, do not
purport to convey any information about Defendant, but merely establish the foundational
elements necessary to create a business record.”); United States v. Bryant, No. 04 Cr. 47, 2006 WL
1700107, at *4 (W.D. Va. June 15, 2006) (a “business record certification . . . does not serve
independently as evidence in[a] case; rather, it serves merely to lay a foundation for the admission
of business records”); cf. United States v. Jimenez, 513 F.3d 62, 77-80 (3d Cir. 2008) (holding that
admission of bank records certificated under 902(11) was harmless error).



2
  In Qualls, the foreign business records at issue were admitted by the district court under 18 U.S.C.
§ 3505 based on records certifications, but the certifications themselves were not introduced as
evidence. The Second Circuit found that the admission was proper, but did not address whether
the certifications themselves were testimonial, reasoning that because the certifications were not
in evidence, there could be no Confrontation Clause issue. 613 Fed. Appx. at 28-29.


                                                  3
         Case 1:20-cr-00188-JSR Document 135 Filed 02/05/21 Page 4 of 9




       II.     Discussion

        The business records at issue here generally fall into five categories: (1) bank account
records (“Bank Account Records”); (2) policies and rules of service maintained by banks and credit
card companies, demonstrating that these entities prohibit customers and third-party business
partners from utilizing their services and/or accounts for marijuana and other illegal transactions
(“Policies and Rules”); (3) data maintained by third party companies, primarily bank and credit
card companies, regarding certain transactions processed by those entities (“Transaction Lists”);
(4) records from banks’ compliance systems (“Compliance Records”); and (5) email and similar
communications (“Email Records”).

        In refusing to enter a stipulation, the only objection the defendants have raised to
authenticating these documents as business records, besides their general stance that they would
prefer to have a witness on the stand to answer questions regarding the documents,3 is that the
Transaction Lists were prepared at the Government’s request. 4 The defendants’ position is
inconsistent with the law. As the Second Circuit has recognized, “[a] business record may include
data stored electronically . . . and later printed out for trial so long as the original computer data
compilation was prepared pursuant to a business duty in accordance with regular business practice.
Potamkin Cadillac Corp, 38 F.3d at 632 (alterations in original omitted). The Second Circuit has,
accordingly, affirmed the admission of information drawn from such electronic databases for
purposes of trial. United States v. D’Agostino, 638 Fed. Appx. 51, 55 (2d Cir. 2016) (IRS account
transcripts that “merely decode information that IRS agents previously entered into” IRS database
properly admitted as business records); United States v. Bonomolo, 566 Fed. Appx. 71, 73-74 (2d
Cir. 2014) (spreadsheet of data compiled as ordinary part of business was admissible as a business
record); see also United States v. Warner, 638 Fed. Appx. 961 (11th Cir. 2016) (affirming
admission of spreadsheets summarizing fraudulent tax returns allegedly submitted by defendant);
United States v. Fujii, 301 F.3d 535, 539 (7th Cir. 2002) (“Computer data compiled and presented
in computer printouts prepared specifically for trial is admissible under Rule 803(6), even though
the printouts themselves are not kept in the ordinary course of business.”) (internal citations
omitted). Other courts have likewise admitted reports generated by querying bank databases
containing a “compilation of data” maintained in the ordinary course of business. See, e.g., United
States v. Battles, 514 Fed. Appx. 242, 249 (3d Cir. 2013) (spreadsheet that “depicted a small
portion of the [bank] database” was admissible business record despite fact “[t]hat the spreadsheet
excerpt was created for the purpose of litigation”); United States v. Glasser, 773 F.2d 1553, 1558-
59 (11th Cir. 1985) (computer printouts containing compilations of various mortgage account
transactions that were basis of prosecution were admissible under business records exception);


3
  While the Government does not intend to call witnesses from many of these financial institutions,
the defendants are, of course, free to call witnesses from these entities for the purpose of eliciting
admissible testimony from such witnesses.
4
  The defendants also refuse to enter a stipulation regarding these business records because they
want to preserve their right to argue that some of these documents are not relevant or are otherwise
inadmissible. The Government has informed defense counsel that it is willing to enter into a
stipulation that solely stipulates that the documents are authentic business records, and allows the
defense to make any other objections at trial regarding the admissibility of these documents.


                                                  4
         Case 1:20-cr-00188-JSR Document 135 Filed 02/05/21 Page 5 of 9




Remington Inv., Inc. v. Quintero & Martinez Co., 961 F. Supp. 344, 351 (D.P.R. 1997) (admitting
FDIC report that was “compilation of data from ‘matters observed,’ namely, the business records
of the Bank”). In sum, the Transaction Lists are admissible as business records because none of
the records in the Transaction Lists were created for purpose of prosecution; rather, the data was
gathered and entered into the relevant databases in the ordinary course of the banks’ and credit
card companies’ operations. The defendants have not articulated any objection regarding the
accuracy or authenticity of the data contained within the Transaction Lists.

        A proper foundation for admission of the Email Records can likewise be established by the
certificate of the relevant records custodian. See Ayelotan, 917 F.3d at 401-03 (“email provider’s
statement that one user wrote and sent a message to another user at the recorded time” was a self-
authenticating business record when accompanied by proper certificate from records custodian);
U.S. Bank Nat. Ass’n v. PHL Variable Life Ins. Co., 112 F. Supp. 3d 122, 141 (S.D.N.Y. 2015)
(admitting emails as business records where custodian of records for non-party certified that they
met all criteria and opposing party had not shown indicia of lack of trustworthiness); but see Park
West Radiology v. Care Core Nat. LLC, 675 F. Supp. 2d 314, 333 (S.D.N.Y. 2009) (emails were
not business records where employees were not under an obligation to create the emails as a record
of regularly conducted business activity”). Moreover, the Government submits that the statements
within are admissible as statements of a party opponent pursuant to Rule 801(d)(2)(A), co-
conspirator statements pursuant to Rule 801(d)(2)(E), or are being submitted pursuant to another
hearsay exception or for a non-hearsay purpose. The admissibility of specific Email Records will,
of course, be subject to the court’s determination at trial as to those issues and relevance.

         As set forth in the table attached hereto as Exhibit A, the Government has already gathered
and produced to defendants many of the certifications it intends to rely upon to admit these records.
It is in the process of collecting the remainder of the certifications, and will produce those to
defendants once it does so. This letter, along with those certifications, serves as “notice of the
intent to offer” the relevant records, and an opportunity to inspect them, “so that the [adverse]
party has a fair opportunity to challenge them.” Fed. R. Evid. 902(11).

       For the reasons stated above, the Government respectfully requests that the Court rule that




                                                 5
         Case 1:20-cr-00188-JSR Document 135 Filed 02/05/21 Page 6 of 9




the Government may introduce at trial the business records discussed above pursuant to Federal
Rules of Evidence 803(6) and 902(11).

                                                     Very truly yours,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               by:      /s/                        _____
                                                     Nicholas Folly
                                                     Tara LaMorte
                                                     Emily Deininger
                                                     Assistant United States Attorneys
                                                     (212) 637-1060 / 1041 / 2472

cc: all counsel of record (by ECF)




                                              6
Case 1:20-cr-00188-JSR Document 135 Filed 02/05/21 Page 7 of 9




           EXHIBIT A
       Case 1:20-cr-00188-JSR Document 135 Filed 02/05/21 Page 8 of 9




Custodian / Exhibit No.       Category               Certification Status

Eaze
   GX 401–499, 501–599,       Email Records          Being Obtained
   601-684, 684, 686
   GX 687                     Transaction List       Being Obtained

Visa
   GX 2201-2202               Transaction Lists      Being Obtained
   GX 2203-2204, 2206-2214    Policies and Rules     Being Obtained

Mastercard
  GX 2301-2302                Transaction Lists      Produced
  GX 2303-2308                Compliance Records     Produced
  GX 2309                     Compliance Records     Being Obtained

Bank of America
   GX 2404, 2406, 2420        Bank Account Records   Produced
   GX 2417-2419               Bank Account Records   Being Obtained
   GX 2407-2411, 2413-2416    Policies and Rules     Being Obtained

Citibank
    GX 2501-2506              Policies and Rules     Being Obtained
    GX 2509                   Bank Account Records   Produced

Wells Fargo
  GX 2602-2610                Bank Account Records   Produced
  GX 2611                     Policies and Rules     Being Obtained
  GX 2612                     Bank Account Records   Being Obtained

Actors Federal Credit Union
   GX 2702-2703               Transaction Lists      Produced
   GX 2704, 2717              Policies and Rules     Produced
   GX 2705-2716               Bank Account Records   Produced

NYU Federal Credit Union
  GX 2803                     Bank Account Records   Being Obtained

Bank of the West
   GX 3002-3003               Bank Account Records   Produced
      Case 1:20-cr-00188-JSR Document 135 Filed 02/05/21 Page 9 of 9




Capital One
  GX 3102                Transaction List          Being Obtained
  GX 3103                Bank Account Records      Produced

Union Bank
   GX 3301               Bank Account Records      Produced

JP Morgan Chase Bank
   GX 3402-3404          Bank Account Records      Produced

US Bank
   GX 3503-3504          Bank Account Records      Produced

Cathay Bank
   GX 4301               Bank Account Records      Produced




                                    2
